                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   PAUL J. SAYRE,
                                                                         11
United States District Court




                                                                                            Plaintiff,                            No. C 19-02247 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   GOOGLE INC.,                                        ORDER DENYING
                                                                         14                                                       MOTION TO STAY
                                                                                            Defendant.
                                                                         15                                     /

                                                                         16          GOOD CAUSE not shown, the Court DENIES plaintiff’s motion to stay the case
                                                                         17   management conference.
                                                                         18
                                                                         19          IT IS SO ORDERED.
                                                                         20
                                                                         21   Dated: July 30, 2019.
                                                                         22                                                  WILLIAM ALSUP
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
